NOTE: This order is nonprecedential.


  Wniteb ~tate~ <!Court of ~peaI~
      for tbe jfeberaI <!Cirroit

                   FRANK J. KAKUK,
                   Claimant-Appellant,
                             v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
                   Respondent-Appellee.


                        2010-7023


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 07-1126, Judge Alan G.
Lance, Sr.


                      ON MOTION


                        ORDER
    Eric K. Shinseki, Secretary of Veterans Mfairs, moves
for an unopposed 7-day extension of time, until July 22,
2011, to file his response to Kakuk's application for attor-
ney fees.
    Upon consideration thereof,
    IT Is ORDERED THAT:
KAKUKv.DVA                                                  2

      The motion is granted.
                                  FOR THE COURT


  Jll 152011                       /s/ Jan Horbaly
         Date                     Jan Horbaly
                                  Clerk
cc: Richmond J. Brownson, Esq.
    Meredyth Cohen Havasy, Esq.

s21
                                                  FILED
                                         II.S. COURT OF APPEALS FOR
                                             THE FEDERAL CIRCUIT

                                               JUL 15 2011
                                                JANHORBALY
                                                   CLERI(